


110 HR 6237 IH: Tax Relief for Long-Term Care Act of

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6237
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mr. Courtney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a credit for long-term care insurance premiums and for taxpayers with long-term
		  care needs.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Relief for Long-Term Care Act of
			 2008.
		2.Credit for long-term
			 care insurance premiums and for taxpayers with long-term care needs
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Credit for
				long-term care insurance premiums and for taxpayers with long-term care
				needs
						(a)Allowance of
				credit
							(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the sum
				of—
								(A)eligible long-term care premiums (as
				defined in section 213(d)(10)) paid during the taxable year for coverage for
				the taxpayer and the taxpayer’s spouse and dependents under a qualified
				long-term care insurance contract (as defined in section 7702B(b)); and
								(B)the long-term care
				amount multiplied by the number of applicable individuals with respect to whom
				the taxpayer is an eligible caregiver for the taxable year.
								(2)Long-term care
				amountFor purposes of paragraph (1), the long-term care amount
				shall be determined in accordance with the following table:
								
									
										
											For taxable yearsThe long-term
											
											  beginning in calender
						  year—care amount is—
											
										
										
											2009$1,000
											
											2010$1,500
											
											2011$2,000
											
											2012$2,500
											
											2013 or thereafter$3,000.
											
										
									
								
							(b)Limitation based
				on adjusted gross income
							(1)In
				generalThe amount of the credit allowable under subsection (a)
				shall be reduced (but not below zero) by $100 for each $1,000 (or fraction
				thereof) by which the taxpayer’s modified adjusted gross income exceeds the
				threshold amount. For purposes of the preceding sentence, the term
				modified adjusted gross income means adjusted gross income
				increased by any amount excluded from gross income under section 911, 931, or
				933.
							(2)Threshold
				amountFor purposes of paragraph (1), the term threshold
				amount means—
								(A)$150,000 in the
				case of a joint return, and
								(B)$75,000 in any
				other case.
								(3)CoordinationFor
				purposes of this section, the reduction under paragraph (1) shall be treated as
				first being a reduction in the long-term care amount to the extent
				thereof.
							(4)IndexingIn
				the case of any taxable year beginning in a calendar year after 2009, each
				dollar amount contained in paragraph (2) shall be increased by an amount equal
				to the product of—
								(A)such dollar
				amount, and
								(B)the medical care
				cost adjustment determined under section 213(d)(10)(B)(ii) for the calendar
				year in which the taxable year begins, determined by substituting August
				2008 for August 1996 in subclause (II) thereof.
								If any
				increase determined under the preceding sentence is not a multiple of $50, such
				increase shall be rounded to the next lowest multiple of $50.(c)DefinitionsFor
				purposes of this section—
							(1)Applicable
				individual
								(A)In
				generalThe term applicable individual means, with
				respect to any taxable year, any individual who has been certified, before the
				due date for filing the return of tax for the taxable year (without
				extensions), by a physician (as defined in section 1861(r)(1) of the
				Social Security Act) as being an
				individual with long-term care needs described in subparagraph (B) for a
				period—
									(i)which is at least
				180 consecutive days, and
									(ii)a
				portion of which occurs within the taxable year.
									Notwithstanding the preceding
				sentence, a certification shall not be treated as valid unless it is made
				within the 391/2 month period ending on such due date (or
				such other period as the Secretary prescribes).(B)Individuals with
				long-term care needsAn individual is described in this
				subparagraph if the individual meets any of the following requirements:
									(i)The individual is
				at least 6 years of age and—
										(I)is unable to
				perform (without substantial assistance from another individual) at least 3
				activities of daily living (as defined in section 7702B(c)(2)(B)) due to a loss
				of functional capacity, or
										(II)requires
				substantial supervision to protect such individual from threats to health and
				safety due to severe cognitive impairment and is unable to preform, without
				reminding or cuing assistance, at least 1 activity of daily living (as so
				defined) or to the extent provided in regulations prescribed by the Secretary
				(in consultation with the Secretary of Health and Human Services), is unable to
				engage in age appropriate activities.
										(ii)The individual is
				at least 2 but not 6 years of age and is unable due to a loss of functional
				capacity to perform (without substantial assistance from another individual) at
				least 2 of the following activities: eating, transferring, or mobility.
									(iii)The individual
				is under 2 years of age and requires specific durable medical equipment by
				reason of a severe health condition or requires a skilled practitioner trained
				to address the individual’s condition to be available if the individual’s
				parents or guardians are absent.
									(2)Eligible
				caregiver
								(A)In
				generalA taxpayer shall be treated as an eligible caregiver for
				any taxable year with respect to the following individuals:
									(i)The
				taxpayer.
									(ii)The taxpayer’s
				spouse.
									(iii)An individual
				with respect to whom the taxpayer is allowed a deduction under section 151(c)
				for the taxable year.
									(iv)An individual who
				would be described in clause (iii) for the taxable year if the requirements of
				subparagraph (B) are met with respect to the individual in lieu of the support
				test under subsection (c)(1)(D) or (d)(1)(C) of section 152.
									(B)Residency
				testThe requirements of this subparagraph are met if an
				individual has as his principal place of abode the home of the taxpayer
				and—
									(i)in
				the case of an individual who is an ancestor or descendant of the taxpayer or
				the taxpayer’s spouse, is a member of the taxpayer’s household for over half
				the taxable year, or
									(ii)in the case of
				any other individual, is a member of the taxpayer’s household for the entire
				taxable year.
									(C)Special rules
				where more than 1 eligible caregiver
									(i)In
				generalIf more than 1 individual is an eligible caregiver with
				respect to the same applicable individual for taxable years ending with or
				within the same calendar year, a taxpayer shall be treated as the eligible
				caregiver if each such individual (other than the taxpayer) files a written
				declaration (in such form and manner as the Secretary may prescribe) that such
				individual will not claim such applicable individual for the credit under this
				section.
									(ii)No
				agreementIf each individual required under clause (i) to file a
				written declaration under clause (i) does not do so, the individual with the
				highest adjusted gross income shall be treated as the eligible
				caregiver.
									(iii)Married
				individuals filing separatelyIn the case of married individuals
				filing separately, the determination under this subparagraph as to whether the
				husband or wife is the eligible caregiver shall be made under the rules of
				clause (ii) (whether or not one of them has filed a written declaration under
				clause (i)).
									(d)Identification
				requirementNo credit shall be allowed under this section to a
				taxpayer with respect to any applicable individual unless the taxpayer includes
				the name and taxpayer identification number of such individual, and the
				identification number of the physician certifying such individual, on the
				return of tax for the taxable year.
						(e)Taxable year
				must be full taxable yearExcept in the case of a taxable year
				closed by reason of the death of the taxpayer, no credit shall be allowable
				under this section in the case of a taxable year covering a period of less than
				12 months.
						(f)Coordination
				with other deductionsAny
				amount paid by a taxpayer for any qualified long-term care insurance contract
				to which subsection (a) applies shall not be taken into account in computing
				the amount allowable to the taxpayer as a deduction under section 162(l) or
				213(a).
						.
			(b)Conforming
			 amendments
				(1)Section 6213(g)(2)
			 of such Code is amended by striking and at the end of
			 subparagraph (L), by striking the period at the end of subparagraph (M) and
			 inserting , and, and by inserting after subparagraph (M) the
			 following new subparagraph:
					
						(N)an omission of a
				correct TIN or physician identification required under section 25E(d) (relating
				to credit for taxpayers with long-term care needs) to be included on a
				return.
						.
				(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
					
						
							Sec. 25E. Credit for long-term care insurance premiums and for
				taxpayers with long-term care
				needs.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
